Citation Nr: 0803603	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  96-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for liver disease, to 
include hepatitis B and fatty liver.

2.  Entitlement to service connection for deviated nasal 
septum.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for right foot drop as 
secondary to service-connected residuals of fracture of the 
right tibia and fibula.

5.  Entitlement to an increased initial evaluation for 
residuals of fracture of the right tibia and fibula, rated as 
10 percent disabling before May 3, 1999.

6.  Entitlement to an increased initial evaluation for 
residuals of fracture of the right tibia and fibula with 
traumatic arthritis, rated as 20 percent disabling from May 
3, 1999, to December 27, 2005. 

7.  Entitlement to an increased initial evaluation for 
residuals of fracture of the right tibia and fibula with 
traumatic arthritis, rated as 20 percent disabling from 
December 287, 2005.

8.  Entitlement to an increased initial evaluation for 
recurrent headaches with sinusitis, rated as 10 percent 
disabling before February 24, 2000.

9.  Entitlement to an increased initial evaluation for 
recurrent headaches with sinusitis, rated as 50 percent 
disabling from February 24, 2000.

10.  Entitlement to an increased initial evaluation for 
depressive disorder, rated as 30 percent disabling, before 
August 23, 2006.

11.  Entitlement to an increased initial evaluation for 
depressive disorder, rated as 30 percent disabling, from 
August 23, 2006.

12.  Entitlement to a compensable evaluation for anal 
fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active service from May 1987 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, and a September 1998 rating decision of 
the VARO in No. Little Rock, Arkansas.  The claims folder has 
been permanently transferred to the RO in No. Little Rock.

The veteran testified before the undersigned at a Travel 
Board hearing in October 1999.  A transcript of that hearing 
is associated with the claims folder.

The case returns to the Board following remands to the RO in 
December 1998, March 2000, and March 2005.

The issues listed in the March 2000 Board remand included 
service connection for a cervical and thoracic spine 
disorder.  Further review of the claims folder discloses no 
perfected appeal of the rating decision in question, such 
that the issue being listed in the March 2000 remand was in 
error.  Specifically, although the veteran submitted a 
September 1996 notice of disagreement with the December 1995 
rating decision that denied service connection for the 
disorder, she did not submit an appeal following the issuance 
of the January 1997 statement of the case.  See 38 U.S.C.A. § 
7105(a).  As the Board has no jurisdiction over the issue, it 
is not included here.

Similarly, the Board observes that the veteran submitted a 
February 1997 notice of disagreement with the December 1996 
rating decision that denied service connection for hearing 
loss and a stomach disorder.  The RO issued a statement of 
the case in August 1997, but the veteran did not perfect her 
appeal.  Id.  Therefore, these issues are not before the 
Board.

The March 2005 Board decision found that new and material 
evidence was submitted to reopen the claim of service 
connection for diabetes mellitus.  The claim was remanded to 
the RO for further development and de novo consideration.  

The issues of service connection for liver disease and 
deviated nasal septum on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for liver disease in a 
December 1995 rating decision; the veteran did not perfect an 
appeal of that decision.

2.  Evidence received since the December 1995 rating decision 
is new, bears directly and substantially on the specific 
matter for consideration, and is so significant that it must 
be considered with all evidence of record to fairly 
adjudicate the appeal.

3.  Diabetes mellitus did not begin in service or within one 
year of separation from service.

4.  The veteran currently is not shown to be suffering from 
right foot drop.

5.  Before May 3, 1999, the veteran's residuals of fracture 
of the right tibia and fibula with traumatic arthritis was 
manifested by moderate limitation of motion or disability of 
the right ankle.  

6.  From May 3, 1999, to December 27, 2005, the veteran's 
residuals of fracture of the right tibia and fibula with 
traumatic arthritis was manifested by moderate limitation of 
motion or disability of the right ankle.

7.  From December 28, 2005, the veteran's residuals of 
fracture of the right tibia and fibula with traumatic 
arthritis was manifested by marked limitation of motion or 
disability of the right ankle.

8.  Before February 24, 2000, the veteran's service-connected 
recurrent headaches with sinusitis are manifested by 
characteristic prostrating attacks occurring on average more 
than once a month over the last several months; the objective 
evidence of record does not demonstrate that the veteran's 
headaches were completely prostrating and/or productive of 
severe economic inadaptability.

9.  After February 24, 2000, the veteran's service-connected 
recurrent headaches with sinusitis were completely 
prostrating and/or productive of severe economic 
inadaptability.

10.  Before August 22, 2006, the veteran's major depressive 
disorder more nearly approximates deficiencies in most areas 
of occupational and social functioning.

11.  After August 22, 2006, the veteran's major depressive 
disorder more nearly approximates total occupational and 
social impairment.

12.  The anal fissure is currently manifested by no 
residuals.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying service 
connection for liver disease is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
December 1995 rating decision to reopen a claim for service 
connection for liver disease.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  Diabetes mellitus was not incurred in service, nor may it 
be presumed to have occurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  Right foot drop is not the result of disease or injury 
incurred in or aggravated by service, nor is it the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310 (2007).

5.  A rating of 20 percent is warranted for residuals of 
fracture of the right tibia and fibula with traumatic 
arthritis before May 3, 1999.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5262, 5270, 5271 (2007).

6.  A rating in excess of 20 percent is not warranted for 
residuals of fracture of the right tibia and fibula with 
traumatic arthritis from May 3, 1999, to December 27, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5262, 
5270, 5271 (2007).

7.  A rating of 30 percent is warranted for residuals of 
fracture of the right tibia and fibula with traumatic 
arthritis from December 28, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5262, 5270, 5271 (2007).

8.  The criteria for the assignment of a rating of 30 percent 
for recurrent headaches with sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic 
Code 8100 (2007).

9.  The criteria for an evaluation of 70 percent for 
depressive disorder before August 23, 2006, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2007).

10.  The criteria for an evaluation of 100 percent for 
depressive disorder after August 23, 2006, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.126, 4.130, Diagnostic Code 9434 (2007).

11.  The criteria for a compensable evaluation for anal 
fissure are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Code 
7335, 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the RO provided the appellant several notices, 
complete notice was not provided until May 2006, subsequent 
to the initial adjudications.  While the notice was not 
provided prior to the initial adjudications, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis 

A.  Petition to Reopen

The RO received the veteran's original claim for service 
connection for liver disease in July 1995.  It denied the 
claim in a December 1995 rating decision.  She did not file a 
notice of disagreement to the denial.  Therefore, the RO's 
decision of December 1996 is final.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

According to VA regulation in effect at the time she 
petitioned to reopen her claim, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2002).

The December 1995 rating decision denied service connection 
for liver disease because there was no evidence that the 
veteran was currently diagnosed as having current disability.  
Evidence of record at that time consists of service medical 
records, VA medical records, and reports of VA examinations 
in October 1995 and August 1996.

The Board finds that new and material evidence has been 
received since the December 1995 rating decision.  
Specifically, a May 1999 VA gastrointestinal examination 
diagnosed fatty liver.  This evidence is new, bears directly 
and substantially on the specific matter under consideration, 
that the veteran has a current liver disability, and is so 
significant that it must be considered with all evidence of 
record to fairly adjudicate the appeal.  38 C.F.R. § 
3.156(a).  Therefore, new and material evidence has been 
received.  The claim is reopened.  38 U.S.C.A. § 5108.

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for diabetes 
mellitus may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

1.  Diabetes

The veteran's service medical records fail to reveal 
treatment for or the diagnosis of diabetes mellitus.  They do 
note that she complained of dysuria/urinary frequency in 
February 1989, October 1994.  A blood glucose reading in 
November 1994 was noted to have been high.  The veteran did 
not complain of diabetes on VA general medical examination in 
October 1995.  On VA stomach examination in August 1996, the 
veteran stated that she has never been checked for diabetes 
but the that his has had an inservice in her urinary 
frequency the last two or three years.  The diagnosis was 
rule out diabetes, and tests were scheduled.  A VA progress 
note dated in May 1998 noted that the veteran reported 
excessive thirst, polyuria, and weight loss.  Later that 
month, the veteran was diagnosed with new onset diabetes 
mellitus.  On VA gastrointestinal examination in May 1999, 
the veteran stated that she had polyuria, polydipsia and 
polyphagia in service but was not diagnosed with diabetes.  
In an addendum dated in July 1999, the examiner stated that 
"even though she had symptoms of diabetes mellitus in 
service, the examiner could find no evidence in the claims 
file which would indicate that a diagnosis of diabetes 
mellitus could have been made and noting to substantiate that 
her symptoms were due to the presence of diabetes mellitus at 
that time. 

The veteran argues that service connection for diabetes 
mellitus is warranted because, although diabetes mellitus was 
not diagnosed in service, she had the symptoms of diabetes 
mellitus in service.

The evidence demonstrates, and the veteran does agrees, that 
diabetes mellitus was not diagnosed in service or within one 
year of separation from service.  For service connection to 
be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  A medical professional has reviewed the claims 
file and opined that the veteran did not have diabetes 
mellitus in service, and that there was noting to 
substantiate that her inservice symptoms were due to the 
presence of diabetes mellitus.

Therefore, service connection for diabetes mellitus is not 
warranted.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted. 

2.  Right Foot Drop

The veteran contends that she has right foot drop as 
secondary to her service-connected right ankle disability.  
Absent proof of a present disability, there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  There is no medical evidence of record that the 
veteran currently has right foot drop.  Although the veteran 
may testify as to symptoms she perceives to be manifestations 
of right foot drop, the question of whether a chronic 
disability is present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In any event, any right ankle symptomatology manifest by the 
veteran will be considered in her increased rating claim 
discussed below.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

C.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Board must consider her possible entitlement to "staged" 
ratings to compensate her for times since filing her claim 
when disability may have been more severe than at other times 
during the course of his appeal.  

1.  Residuals of Fracture of the Right Tibia and Fibula

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

a.  Before May 3, 1999

VA examination in October 1995 noted that the veteran had 
right ankle range of motion was 5 degrees of dorsiflexion and 
40 degrees of plantar flexion.  This limitation of motion 
approximates moderate ankle limitation of motion or 
disability, and therefore, a 20 percent rating is warranted 
during this period.  See Diagnostic Codes 5262, 5271.  
However, marked right ankle limitation of motion or 
disability has not been shown.  

b.  From May 3, 1999, to December 27, 2005

On VA examination in May 1999, the examiner noted that the 
veteran's left ankle had 15 degrees of dorsiflexion and 60 
degrees of plantar flexion, which was believed to be normal 
ankle range of motion for the veteran.  Her right ankle range 
of motion was 5 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  Muscle strength of the involved muscles was 
normal.  

A private physician, Steven Kulik, M.D., stated that the 
veteran had full right ankle range of motion, mild arthritis, 
and chronic instability.  

A higher rating is not warranted during this period as marked 
right ankle disability has not been shown.  

The Board has considered additional factors, such as whether 
there is functional loss due to pain or on use of sufficient 
degree to meet the criteria for a higher rating under the 
applicable codes .  However, review of the evidence of record 
found none that suggests that loss of function due to pain or 
on use results in the degree of impairment that must be shown 
to warrant assignment of a higher rating.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

c.  From December 28, 2005

On December 28, 2005, a VA examination report noted that the 
veteran's right ankle was essentially [fused] with just 2 
degrees of dorsiflexion and 5 degrees of plantar flexion.  
This approximates marked ankle disability and, therefore, a 
30 percent rating is warranted from December 28, 2005.  See 
Diagnostic Code 5262.  There is no treatment or examination 
record that shows nonunion of tibia or fibula or loose motion 
of those bones.  Consequently, the requirements for the next 
higher, 40 percent, rating under Code 5262 likewise are not 
met.

In addition, there is no evidence showing her right ankle 
disability approximates  ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  Therefore, a higher rating under 5270 is 
not warranted.  

The Board has considered additional factors, such as whether 
there is functional loss due to pain or on use of sufficient 
degree to meet the criteria for a higher rating under the 
applicable codes.  However, review of the evidence of record 
found none that suggests that loss of function due to pain or 
on use results in the degree of impairment that must be shown 
to warrant assignment of a 40 percent rating.

2.  Recurrent Headaches with Sinusitis

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The Board notes that the manifestations of the veteran's 
sinusitis would not provide for a higher rating as chronic 
sinusitis was not shown on several VA examinations.  

a.  Before February 24, 2000

The evidence during this period indicates that the veteran 
had at least one headache per week.  Therefore, a 30 percent 
rating is warranted.  

Nevertheless, there is no evidence of headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability to warrant a 50 
percent disability rating.

b.  After February 24, 2000

The veteran is in receipt of the 50 percent rating during 
this period, the maximum schedular rating for headaches.  38 
C.F.R. § 4.124a; Diagnostic Code 8100.  There is no analogous 
code which would provide the veteran a higher rating.  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment, 
beyond the severe economic inadaptability already 
contemplated by the Diagnostic Code, or any periods of 
hospitalization related to the veteran's headaches, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

3.  Depressive Disorder

Major depressive disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9434, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A score of 31 to 40 is assigned where there is "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 is assigned where 
there are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is appropriate where there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.  A score of 61-70 
is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
based on social impairment.  38 C.F.R. § 4.126.

a.  Before August 23, 2006

A VA psychiatric examination was conducted in May 1999.  The 
examiner stated that the veteran suffered from severe 
depression, and a Global Assessment of Functioning Scale 
(GAF) of 42 was assigned.  

A VA progress note dated in March 2003 noted that the veteran 
had completed a masters degree in November 2002, and could 
not find employment.  A GAF of 31 was assigned.  A VA 
progress note dated in March 2004 noted that the veteran 
could not find a job due to bad credit.  

A VA examination in January 2006 noted that she was currently 
working but was not doing well at the position and was only 
answering phones despite her education and experience.  

The evidence demonstrates that the social and industrial 
impairment from the veteran's major depressive disorder has 
more nearly approximated deficiencies in most areas, and 
therefore, an increased, 70 percent, rating is warranted 
during this period.  As she obtained an advanced degree and 
was employed at times although with difficulty due to her 
service-connected acquired psychiatric disorder, a 100 
percent rating is not warranted.  

b.  From August 23, 2006

The evidence demonstrates that the social and industrial 
impairment from the veteran's major depressive disorder has 
more nearly approximated total than deficiencies in most 
areas.  Importantly, in August 23, 2006, a VA examiner stated 
that the veteran's depression caused her considerable social 
isolation and "precluded employment."  Accordingly, the 
Board concludes that a 100 percent rating is warranted for 
the period beginning August 23, 2006.

4.  Anal Fissure

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating for hemorrhoids, external or internal, 
is warranted for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

Under Diagnostic Code 7335, ratings are assigned for fistula 
in ano based on the degree of impairment of sphincter 
control.  A noncompensable rating is for assignment when 
there is healed or slight impairment of sphincter control 
without leakage.  A 10 percent rating is for assignment when 
there is constant slight or occasional moderate leakage.  A 
30 percent rating is for assignment with occasional 
involuntary bowel movements necessitating the wearing of a 
pad.

The is no evidence that the veteran has any hemorrhoid, 
sphincter impairment, or leakage.  

As for other diagnostic codes, there is no evidence of 
stricture of the rectum or anus or a prolapsed rectum to 
warrant consideration under Diagnostic Codes 7333 or 7334. 

Therefore, a compensable rating is not warranted.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted. 

ORDER

As new and material evidence has been received, the claim for 
service connection for liver disease is reopened.  To this 
extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for right foot drop as 
secondary to service-connected residuals of fracture of the 
right tibia and fibula is denied.  

Before May 3, 1999, an increased, 20 percent, rating for 
residuals of fracture of the right tibia and fibula is 
granted.

From May 2, 1999, to December 27, 2005, an increased rating 
for residuals of fracture of the right tibia and fibula is 
denied.

From December 28, 2005, an increased, 30 percent, rating for 
residuals of fracture of the right tibia and fibula is 
granted.

Before February 24, 2000, an increased, 30 percent, rating 
for recurrent headaches with sinusitis is granted.  

After February 24, 2000, an increased rating for recurrent 
headaches with sinusitis is denied.  

Before August 23, 2006, a 70 percent rating for depressive 
disorder is granted.  

After August 23, 3006, a 100 percent rating for depressive 
disorder is granted.  

An increased rating for anal fissure is denied.  

REMAND

I.  Liver Disease

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current liver disability, and 
indicates that the disability or symptoms may be associated 
with the claimant's active military history, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

II.  Deviated Nasal Septum

In an August 1997 decision, the RO denied the claim for 
service connection for deviated nasal septum, and she was 
notified of the decision later that month.  In July 1998, the 
RO received correspondence from the veteran claiming 
entitlement to service connection for deviated nasal septum.  
In a September 1998 rating decision, the RO denied the claim 
on the basis that new and material evidence was not submitted 
to reopen the claim.  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period. 38 U.S.C.A. § 7105(b) and (c).  The 
September 1998 correspondence from the veteran constitutes a 
timely notice of disagreement.  Therefore, the veteran's 
claim should be considered on a de novo basis, and then 
issued a statement of the case.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notice and development 
procedures pursuant to 38 U.S.C.A. §§ 
5102-5103A, and 5107 are fully complied 
with, to include requesting that the 
veteran submit all relevant evidence in 
her possession relating to entitlement to 
service connection for liver disease .

2.  After completion of the foregoing, 
afford the veteran an appropriate VA 
examination to determine the diagnosis and 
likely etiology of any liver disease.

The veteran's claims file should be 
provided to the examiner and the 
examination report should reflect 
consideration of the relevant evidence in 
the file.

Based on the examination and review of the 
claims folder, the examiner should express 
an opinion as to whether it is as likely 
as not that any liver disease is the 
result of service.  The examiner should 
give the rationale for all opinions given.

3.  The RO should readjudicate the claims 
of service connection for liver disease 
and deviated nasal septum on the merits.  
If any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and her representative an opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


